
	
		I
		111th CONGRESS
		2d Session
		H. R. 4934
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Posey (for
			 himself, Mr. Price of Georgia,
			 Mr. Hensarling,
			 Mr. Souder,
			 Mr. Burton of Indiana,
			 Mr. Westmoreland,
			 Mr. Poe of Texas,
			 Mrs. Bachmann,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. Gohmert,
			 Mr. Griffith,
			 Mr. Broun of Georgia,
			 Mr. Bonner,
			 Mr. Paul, Mr. Kingston, Mr.
			 Lamborn, and Mr. Akin)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the enforcement of a climate change
		  interpretive guidance issued by the Securities and Exchange Commission, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maintaining Agency Direction on
			 Financial Fraud Act.
		2.Interpretive Guidance null and
			 voidNotwithstanding any other
			 provision of law, no interpretive guidance issued by the Securities and
			 Exchange Commission on or after the effective date of this Act relating to
			 Commission Guidance Regarding Disclosure Related to Climate
			 Change, affecting Parts 211, 231, and 249 of title 17, Code of Federal
			 Regulations, (as described in Commission Release Nos. 33–9106; 34–61469;
			 FR–82), or any successor thereto, may take effect, and such guidance shall have
			 no force or effect with respect to any person on or after February 2,
			 2010.
		
